Order entered June 8, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00025-CV

              SENSORMATIC ELECTRONICS, LLC, Appellant

                                          V.

                              JIRI MODRY, Appellee

                On Appeal from the 193rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-10671
                                   ORDER

      Appellant’s brief has not been filed pending settlement negotiations. Before

the Court is appellant’s June 2, 2022 status report informing the Court that the

parties have executed a settlement agreement and that, upon payment of the

settlement consideration, appellee will release the underlying judgment and

appellant will file a motion to dismiss. Appellant asks we retain the appeal on the

Court’s docket pending completion of the settlement terms.

      We GRANT the request and ORDER appellant to file a motion to dismiss

or status report no later than July 1, 2022.

                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE